Citation Nr: 0534672	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  04-32 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
vertigo, claimed as secondary to service connected hearing 
loss.

2.  Entitlement to a disability rating greater than 40 
percent for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his son




ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1940 to 
November 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2003 and July 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  

The veteran testified before the undersigned at a Travel 
Board hearing in November 2005.  A transcript of this hearing 
is associated with the claims folder.  At that hearing, a 
motion was granted to advance this case on the Board's 
docket, due to the appellant's advanced age.  38 C.F.R. 
§ 20.900(c).  

The issue of entitlement to a disability rating greater than 
40 percent for bilateral hearing loss is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  The RO denied service connection for vertigo in an 
unappealed rating decision dated in November 2002.   

3.  Evidence received since the November 2002 rating decision 
regarding the veteran's claim for service connection for 
vertigo is cumulative and redundant of the evidence of record 
at the time of the last prior final denial and does not raise 
a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The November 2002 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2005). 

2.  New and material evidence has not been presented to 
reopen a claim for service connection for vertigo, claimed as 
secondary to service-connected hearing loss, and the appeal 
is denied.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claim that his 
vertigo is related to his service-connected hearing loss. 

A brief review of the history of this appeal is as follows.  
The veteran submitted his original claim for service 
connection for vertigo in May 1999.  The RO denied that claim 
in a January 2000 rating decision, finding that the veteran's 
claim for service connection for vertigo was not well-
grounded.  In February 2002 the RO informed the veteran that 
his claim for vertigo would be re-evaluated due to a recent 
change in the law which rejected the well-grounded standard.  
The veteran was afforded a VA audiological and ear disorder 
examination in August 2002.  The examiner noted the veteran's 
severe hearing loss and complaints of vertigo/disequilibrium.  
After a review of the claims folder, the examiner noted that 
vertigo was not documented in the veteran's service medical 
records.  He opined that the veteran's vertigo was age-
related and he suspected that he represented labyrinthia 
ischemia, as the veteran only related the problem for the 
past six years.  The examiner concluded that the vertigo was 
not related to the veteran's service-connected hearing loss.  

Subsequently, by rating decision dated in November 2002, the 
RO continued the denial of service connection for vertigo, 
finding that there was no medical evidence associating the 
veteran's vertigo to service or a service-connected disorder.  
Although the RO provided notice of the denial, the veteran 
did not initiate an appeal.  Thus, the rating decision of 
November 2002 is final.  38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2005); 38 U.S.C.A. § 7105(c) (West 2002).

In February 2004 the veteran filed a second claim for 
vertigo.  By rating decision dated in July 2004, the RO 
continued the denial of service connection for vertigo, 
finding that the veteran had failed to submit new and 
material evidence to reopen the claim.  The veteran submitted 
a notice of disagreement (NOD) in July 2004 and a timely 
appeal was filed in August 2004.  The matter is now before 
the Board for appellate review.

The Board notes that at the November 2005 hearing, the issue 
was framed as entitlement to service connection for vertigo, 
to include as secondary to service-connected hearing loss.  
However, upon closer examination of the record, the Board 
determines that the issue is more properly framed as whether 
new and material evidence was presented to reopen a claim for 
entitlement to service connection for vertigo, as secondary 
to service-connected hearing loss.  As discussed above, the 
record reflects that there was a prior final decision in this 
case, and the Board must make a jurisdictional determination 
as to whether new and material evidence has been presented 
before adjudicating the claim for service connection on the 
merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996) (the Board must ensure that it has jurisdiction 
over a case before adjudicating the case on the merits).  
Despite the difference in characterization of this issue at 
the hearing, the Board finds no prejudice to the veteran as 
the record has clearly been developed on the basis of new and 
material evidence, and, as explained further below, the 
veteran was provided adequate notice as to the evidence 
needed to reopen his claim for service connection for 
vertigo.  Moreover, in this case, the evidence needed to 
reopen this claim is essentially the same evidence that is 
needed to establish service connection, i.e., medical 
evidence of a nexus between the veteran's vertigo and service 
or his service connected hearing loss.  

Before proceeding with an analysis of this appeal, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to the 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); see also Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).

The Board finds that VA satisfied its duty to notify by means 
of two letters sent to the veteran in March 2004, prior to 
adjudication of his claim in July 2004.  The letters informed 
the veteran of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  

It is unclear from the record whether the veteran was 
explicitly asked to provide "any evidence in [his] 
possession that pertains" to his claim.  See 38 C.F.R. 
§ 3.159(b)(1).  Nevertheless, as a practical matter the Board 
finds that he has been notified of the need to provide such 
evidence, for the following reasons.  The March 2004 letters 
informed the veteran that additional information or evidence 
was needed to support his claim, and asked him to send the 
information or evidence to the RO.  In addition, the August 
2004 SOC contains the complete text of 38 C.F.R. 
§ 3.159(b)(1), which includes such notice.  Moreover, at the 
November 2005 hearing, the veteran was informed of the type 
of evidence needed to support his claim, but he did not 
indicate that he had any additional evidence.  

In short, the Board finds that the duty to notify the veteran 
as to the evidence needed to substantiate his claim was 
satisfied, and the Board must now examine whether the duty to 
assist was satisfied.  For claims to reopen, the duty to 
assist includes obtaining relevant records.  38 C.F.R. 
§ 3.159(c).  In the present case, the claims folder contains 
all available service medical records, private medical 
records, VA medical records, and VA examination reports.  The 
veteran has not identified any other outstanding evidence to 
be obtained, and the record does not reflect any outstanding 
evidence.  Accordingly, the Board finds that VA has satisfied 
its duty to notify and to assist pursuant to the VCAA, see 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005), and the Board will proceed with an analysis of this 
appeal.

When a veteran seeks to reopen a final decision, the first 
inquiry is whether the evidence presented or secured since 
the last final disallowance of the claim is "new and 
material."  If new and material evidence is presented or 
secured with respect to a claim that has been finally 
disallowed, the claim shall be reopened and reviewed.  See 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2005).  When 
determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  

Under 38 C.F.R. § 3.156(a), new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2005).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  Disability which is proximately due to or 
the result of a service-connected disease or injury shall 
also be service-connected.  See 38 C.F.R. § 3.310 (2005).  
Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In the present case, the November 2002 rating decision 
acknowledged the existence of the veteran's vertigo but 
denied service connection due to the absence of a nexus, or 
link, between his current vertigo and service or a service-
connected disability.  Thus, in order to reopen the claim for 
vertigo, the veteran must submit evidence showing that his 
vertigo is related to service or a service-connected 
disorder.  

Since the RO's November 2002 denial, the veteran has 
submitted several private medical treatment records.  Private 
records dated from January 2004 to February 2004 show a 
history of abdominal aortic aneurysm in 1996 and current 
complaints of vertigo and chest pain.  In particular, a 
January 2004 treatment report states that the veteran's 
"examination is most compatible with vertigo associated with 
labyrinthopathy."  Also, in a May 2004 statement, Dr. 
E.D.G., the veteran's private physician, stated that the 
veteran suffers from underlying coronary artery disease, 
vascular disease, diabetes mellitus, vertigo, and hearing 
loss.  Dr. E.D.G. also opined that the veteran's vertigo is 
now interfering with his hearing loss and stated that the 
veteran required new hearing aids.

The veteran was afforded a second VA audiological and ear 
disorder examination in July 2003.  The Board notes that the 
July 2003 examiner is the same doctor that examined the 
veteran in August 2002. This examiner reiterated the fact 
that the veteran's service medical records are negative for 
vertigo.  Furthermore, the veteran's own historical account 
relates a vertigo problem for only the past six to seven 
years.  Based on this, the examiner opined that the veteran's 
vertigo is unrelated to his military service.  The examiner 
further opined that the most likely etiology of the veteran's 
current dizziness and positional vertigo would be considered 
vascular.  According to the examiner, the basis for this 
would probably be labyrinthine ischemia.  Finally, the 
examiner specifically stated that it was less likely than not 
that the veteran's current vertigo is secondary to his 
service-connected hearing loss or tinnitus.         

At the November 2005 hearing, the veteran testified about the 
symptoms he experienced with respect to his vertigo.  He 
stated that the vertigo was worsening, and he described 
several incidents in which he experienced severe vertigo.  

Upon review of the record, the Board finds that the evidence 
presented since the November 2002 rating decision is new, in 
that it was not previously of record, but it is not material, 
in that it does not raise a reasonable possibility of 
substantiating the claim.  As noted, the basis of the prior 
final denial in November 2002 was that despite a diagnosis of 
vertigo, the medical evidence indicated that the veteran's 
vertigo was not related to his service or his service-
connected hearing loss.  Such evidence is still not of 
record.  While Dr. E.D.G. stated that the veteran's vertigo 
is now interfering with his hearing loss, there is no 
indication that the veteran's vertigo was caused by his 
hearing loss.  Moreover, the July 2003 VA examiner reiterated 
his earlier opinion that the veteran's vertigo is not related 
to either service or his service-connected hearing loss and 
tinnitus.  Rather, the examiner opined that the most likely 
etiology of the veteran's vertigo was vascular in nature.     

Given that none of these new records raise a reasonable 
possibility of substantiating the claim, the evidence is not 
new and material, within the meaning of 38 C.F.R. § 3.156(a), 
and the claim is not reopened.  38 U.S.C.A. § 5108 (West 
2002).  The Board acknowledges the veteran's statements that 
his vertigo is related to his hearing loss, and the Board 
does not doubt the sincerity of his statements.  
Nevertheless, as the veteran is a layperson without medical 
expertise or training, his statements may not be used as a 
basis to reopen this claim.  See Grottveit, supra; Espiritu, 
supra.  Rather, medical evidence is needed that establishes a 
reasonable possibility that the veteran's vertigo is due to 
his service, or hearing loss.  In the absence of such 
evidence, there is no basis to reopen the claim, and the 
appeal is denied.  


ORDER

New and material evidence not having not been received, the 
claim for service connection for vertigo, to include as 
secondary to service-connected hearing loss, is not reopened, 
and the appeal is denied.


REMAND

The veteran maintains that his hearing loss warrants a 
disability rating higher than the currently assigned 40 
percent.  He testified at a November 2005 hearing before the 
undersigned that his hearing has worsened, and his son also 
testified that he noticed a worsening in his father's 
hearing.  

The VCAA, 38 U.S.C.A. § 5100 et seq. (West 2002 & Supp. 
2005), provides that VA has a duty to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for VA benefits.  See 38 U.S.C.A. § 5103A.  This assistance 
specifically includes obtaining a medical examination or 
opinion where such is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(c)(2) and (d) (West 2002).

The veteran was last afforded a VA audiological examination 
in July 2003.  As noted, the veteran maintains that his 
hearing has significantly worsened since the July 2003 
examination.  Based on the November 2005 testimony, the Board 
is of the opinion that the veteran's hearing loss may have 
increased in severity since his last VA medical examination 
in July 2003.  The Board concludes that in order to comply 
with VA's duty to assist and because the evidence of record 
with regard to the issue on appeal may be stale, he is 
entitled to a current VA examination.  See VAOPGCPREC 11-95.  
This process is necessary to ensure that there is a complete 
record upon which to decide the veteran's claim so that he is 
afforded every possible consideration.

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following action:

1.  Please make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination to 
identify the current level of severity of 
the veteran's hearing loss.  The claims 
folder must be made available to the 
examiner for review before the 
examination.  All tests and studies 
deemed helpful by the examiner should be 
conducted in conjunction with the 
examination.  

2.  After completing any additional 
necessary development, please 
readjudicate the appeal.  If the claim is 
still denied, furnish the veteran and his 
representative with a Supplemental 
Statement of the Case (SSOC) and allow 
the veteran an opportunity to respond.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2004).  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


